Citation Nr: 1801944	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  09-21 302	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lower back condition.

2.  Entitlement to service connection for an upper back or neck condition. 

3.  Entitlement to basic eligibility for nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to January 1988.  He also has testified that he served in the Army Reserves from 1991 to 1993, although that additional service has not been verified, including in terms of whether he was recalled to active duty (AD) or served in some other capacity such as on active duty for training (ACDUTRA) or inactive duty training (INACDUTRA).

He appealed to the Board of Veterans' Appeals (Board/BVA) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, in support of his claims, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of that hearing is of record. 

The Board subsequently, in September 2014, remanded these claims to the Agency of Original Jurisdiction (AOJ) for further development.  Regrettably, the Board must again REMAND these claims since still further development of them is required.


REMAND

Pursuant to the Board's prior September 2014 remand, the Veteran was afforded VA compensation examinations to determine the etiology of any diagnosed neck or back conditions.  In October 2016, to this end, he underwent a VA neck conditions examination during which he was noted to have a diagnosis of cervical degenerative disc disease with multilevel retrolisthesis.  A VA back conditions examination that same month noted a diagnosis of thoracolumbar and sacral degenerative arthritis.  But as concerning the cause of these conditions (etiology), the VA examiner concluded it was less likely than not that either of the Veteran's diagnosed lumbar or cervical spine disabilities were incurred in or related to his active duty service.  The examiner's respective opinions regarding this determinative issue are inadequate, however, because the examiner based the unfavorable opinions at least partly on the absence of continuity of treatment for these claimed disabilities since service.  It is symptoms, not treatment for them, which is the essence of continuity of symptomatology contemplated by 38 C.F.R. § 3.303 (b).  See Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  An opinion based on the mere absence of treatment records, both contemporaneous to or even in the years since the alleged event(s), without consideration of a Veteran's competent reports as concerning the continuing experiencing of symptoms is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Indeed, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  The Federal Circuit Court went on to indicate in Buchanan, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (indicating that, for non-combat Veterans providing non-medical related testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements).  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board therefore may consider the absence of any indication of a relevant complaint until relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See, too, Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following service during which there was no clinical documentation of the claimed disorder).

All of that said, negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002).  When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  And even once beyond the competency determination, the Board must additionally determine whether the Veteran's lay testimony also is credible, since only then does it ultimately have probative value.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See also Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  After determining the competency and credibility of evidence, the Board must then weigh its probative value in relation to the other relevant evidence.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Here though, notably, the VA examiner failed to discuss the relevance of the Veteran's statements that he has experienced continuous problems with his back and neck since his initial injury during active duty service.  Therefore, on remand, the Veteran's lower back and upper back/neck claims should be returned to the October 2016 VA examiner for more responsive opinions regarding the etiology of the Veteran's respective conditions that specifically consider his lay statements concerning the onset and progression of his symptoms and specifically address evidence in the record favorable to his claims.

With respect to the Veteran's remaining claim for nonservice-connected pension benefits, the Board remanded this other claim in September 2014 to obtain records related to his Army Reserve service and to verify all qualifying periods of service.  In response to that remand directive, personnel records were obtained showing he served in the 288th Field Service Company effective from November 1, 1989.  His expiration term of service initially was dated January 9, 1993.  However, a Checklist for Unsatisfactory Participation noted he had 10 unexcused absences between April and June 1990.  He was released from the 288th Field Service Company and assigned to the U.S. Army Reserve Control Group (Reinforcement), with an effective date of July 30, 1990.  His personnel records further show that he was honorably discharged in December 1992 from the Ready Reserve.  While informative, these records neither confirm nor rule out periods of qualifying service that could potentially make him eligible for pension benefits.  Further, he testified during his Board hearing that he was given a medical physical shortly before his discharge from the Army Reserves.  As such, additional development of this claim is needed to retrieve all outstanding personnel and medical records related to his reserve service and to verify all periods of qualifying service.

Lastly, since these claims are being returned to the AOJ, the file should be updated to include all outstanding VA treatment records, if relevant.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, these claims are REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file copies of all outstanding VA treatment records.  If no additional outstanding records are available, this fact should be noted in the Veteran's claims file.

2.  Contact the United States Army Reserve Personnel Center and/or any other appropriate repository of information to obtain all available service personnel and medical records from the Veteran's time in the U.S. Army Reserve.  In doing so, the AOJ is asked to verify the dates and type of service (e.g., active duty, ACDUTRA, INACDUTRA).  For each period, state definitively whether it was federalized service.  If this information is unavailable, all efforts to obtain it should be documented in a memorandum placed in the claims file.

3.  Then return the claims file to the examiner who conducted the Veteran's October 2016 VA examinations (or another appropriate examiner if that examiner is unavailable) for supplemental comment on the etiology of the Veteran's diagnosed cervical degenerative disc disease with multilevel retrolisthesis and thoracolumbar and sacral degenerative arthritis.  The claims file, to include a copy of this Remand, must be made available to the examiner for review prior to the exam.  If the examiner determines that an addendum opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.  Any indicated evaluations, studies, and tests should be conducted.  Based on the examination, if deemed necessary, and review of the record, the examiner is requested to address the following questions:

(a)  Is it least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed thoracolumbar and sacral degenerative arthritis had its onset in service or is otherwise related to active duty?

(b)  Is it least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed cervical degenerative disc disease with multilevel retrolisthesis had its onset in service or is otherwise related to active duty?

The examiner should provide a complete rationale for any opinion provided and should specifically comment on the Veteran's lay statements concerning the onset and progression of his back and neck problems.  In attempting to comment on this determinative issue of causation, the October 2016 VA examiner impermissibly relied on the seeming absence of indication or actual treatment for back or neck problems for many years following discharge from active duty service, such as would be reflected in the treatment records.

A clear rationale for any opinions expressed and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Then re-adjudicate these claims.  For all claims that continue to be denied, provide the Veteran a Supplemental Statement of the Case (SSOC) and give him and his representative opportunity to respond to it before returning the file to the Board for further appellate consideration of all remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

